DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              K.B., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
        GUARDIAN AD LITEM, o/b/o H.D., H.D., M.D., and O.,
                          Appellees.

                               No. 4D20-824

                         [September 10, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk Olefson, Judge; L.T. Case No. 10-2829 DP.

  Denise E. Kistner of the Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals and Samantha C.
Valley, Senior Attorney, Appellate Division of the Statewide Guardian ad
Litem Office, Tallahassee, for appellee Guardian ad Litem o/b/o H.D.,
H.D., M.D., and O.C.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.